Citation Nr: 1514720	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cervical spine disc herniation, to include as secondary to the service-connected lumbar spine disability and radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  The record was held open for 30 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of VA treatment records.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).
 

FINDING OF FACT

A cervical spine disability was not affirmatively shown to have had onset during service; the current cervical spine disability is not related to an injury, disease, or event in service; and the current cervical spine disability is not proximately due to or the result of the service-connected lumbar spine disability and radiculopathy.


CONCLUSION OF LAW

The criteria for service connection for cervical spine disc herniation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard October 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  The Veteran was provided a VA medical examination in December 2011.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Analysis

The Veteran seeks service connection for cervical spine disc herniation, which he and his wife believe is secondary to the service-connected lumbar spine disability and radiculopathy.  Specifically, the Veteran testified that his back went out while he was in the shower: causing him to fall and hit his chin against the shower wall and injury his neck.  He reported that two days later, he noticed left hand numbness, so he immediately went to the hospital.  He testified that he was involved in a motor vehicle accident around October 2011, but explicitly denied any neck injuries during the accident.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

The Veteran does not contend and the evidence does not suggest that the current cervical spine disability is related to service.

Accordingly, service connection is not warranted on a direct basis.

To establish service connection on a secondary basis, the evidence must show that the current disability is proximately due to or the result of a service-connection disability.  38 C.F.R. § 3.310 (2014).

On March 31, 2008, the Veteran reported that pinched nerves in his neck cause pain and numbness that radiates from the left shoulder into the hand.

A February 17, 2011, medical treatment record shows that the Veteran complained of numbness radiating from the left shoulder into the hand for the past three weeks.  He stated that "he was in the shower 3 weeks ago and turned his head a certain way felt a cramping/stiffness in his neck left side."  The Veteran denied any pain.  The treating physician made a provisional diagnosis of cervical radiculopathy.

A July 22, 2011, MRI reveals multilevel degenerative changes of the cervical spine.

At an August 29, 2011, medical examination, the Veteran reported left hand numbness but denied any trauma.  The examining physician, Dr. Hulen, assessed congenital cervical stenosis with cervical myelopathy.

On October 24, 2011, the Veteran filed a claim for service connection for a cervical spine disability.

On November 29, 2011, the Veteran was involved in a motor vehicle accident.  His primary care physician referred him to a spine specialist.

In December 2011, a VA examiner opined that the current cervical spine disability is not related to the service-connected lumbar spine disability.  The rationale was that the cervical spine disability is independent of the service-connected lumbar spine disability.

An April 23, 2012, medical treatment note from the Michigan Head & Spine Institute shows that the Veteran reported left hand numbness since he "lost his balance, fell, and hit his chin on the shower. . . .  He did not require any surgical treatment and was able to continue to function reasonably well until the motor vehicle accident of November 29, 2011.  Since then, the pain is present in his back and neck." See SSA records, 127.  The treating physician opined that the Veteran's "herniated discs . . . were either caused or significantly aggravated by the motor vehicle accident on November 29, 2011.  Since he had pre-existing disc herniations, it is probable that the motor vehicle accident significantly aggravated the disc herniation to result in a type I myelopathy.  See id. at 130.

In a March 1, 2013, letter, Dr. Edmond, stated that the Veteran reported that he developed neck pain after the November 29, 2011, motor vehicle accident.

Initially, the Board finds that it is undisputed that the Veteran has a current cervical disability and a service-connected lumbar spine disability.  Accordingly, the salient issue is whether the service-connected lumbar spine disability caused the current cervical spine disability.

The Veteran and his wife are competent to report the circumstances of his neck injury and symptoms of numbness since the injury, which are within the realm of their personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994). 

However, cervical disc herniation is not a simple medical condition the Veteran or his wife are competent to diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception, but instead must be shown by x-ray or MRI.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to the etiology of the current cervical spine disability is even more complex, especially given that the Veteran's left hand numbness preexisted the shower injury, which reportedly occurred in late January or early February 2011, and degenerative changes of the cervical spine were initially shown on July 22, 2011, nearly six months after the shower injury.  See Henry Ford Hospital (Feb. 17, 2011).  There is no evidence that the Veteran or his wife are qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, they are not competent to diagnose cervical disc herniation or offer an opinion as to its etiology and their opinions in this regard are of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board finds that the Veteran and his wife's statements regarding the circumstances of his neck injury are internally inconsistent and inconsistent with other evidence of record.  First, there are inconsistencies regarding the timing of the injury.  The Veteran and his wife reported that he went sought medical treatment the day after he injured his neck in the shower.  See, e.g., BVA hearing (Apr. 2014); Wife's statement (May 2014).  However, the February 17, 2011, medical record shows that the Veteran sought treatment three weeks after he injured his neck in the shower.

Second, there are inconsistencies regarding the circumstances of the neck injury.  The Veteran and his wife reported that his back went out while he was in the shower, causing him to fell, and hit his chin on the shower wall.  See, e.g., BVA hearing (Apr. 2014); Wife's statement (May 2014).  However, the February 17, 2011, medical record shows that the Veteran reported that he injured his neck in the shower when he "turned his head a certain way felt a cramping/stiffness in his neck left side."  Then, on August 29, 2011, the Veteran denied any trauma to the neck.  After the Veteran filed his claim for service connection in October 2011 claim, he reported that he "lost his balance, fell, and hit his chin on the shower. . . ."  See Michigan Head & Spine Institute (Apr. 23, 2012).  After the Veteran filed in substantive appeal in December 2012, he and his wife consistently reported that he fell in the shower after his back went out.  The Board finds that the evolution of the reported neck injury, which began only after filing a claim for service connection, does not seem like a minor lapse of memory, but instead statements tailored to establish service connection.  Accordingly, the Board finds that the Veteran and his wife's statements regarding the circumstances of his neck injury are not credible, and thus, are afforded no probative value.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

The Board recognizes that these inconsistencies and contradictions do not directly rebut the Veteran and his wife's assertions regarding the circumstances of his neck injury.  However, they tend to increase the likelihood that they are simply not reliable historians.  This makes it impossible for the Board to rely on the accuracy of their statements to support a finding that he fell in the shower because his back went out.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); AZ, 731 F.3d 1303.

The Board finds that the clinical evidence of record suggests that the current cervical spine disability is not related to the service-connected lumbar spine disability, but instead may be related to the November, 29, 2011, motor vehicle accident.  See Michigan Head & Spine Institute (Apr. 23, 2012); VA exam. (Dec. 2011).

Accordingly, the Board finds that the record is absent any competent, credible evidence that the Veteran's current cervical spine disability is proximately due to or the result of his service-connected lumbar spine disability.  As such, the preponderance of the evidence is against the claim for service connection for a cervical spine disability; there is no doubt to be resolved; and service connection is not warranted.



ORDER

Service connection for cervical spine disc herniation, to include as secondary to the service-connected lumbar spine disability and radiculopathy, is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


